758 F.2d 654
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EDWARD T. ZUBAL, PLAINTIFF-APPELLANT,v.FORD MOTOR COMPANY; ROBERT SARKISIAN, DEFENDANTS-APPELLEES.
NO. 84-1861
United States Court of Appeals, Sixth Circuit.
2/18/85

ORDER
BEFORE:  KEITH, MARTIN, and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of the appellant's response to this Court's show cause order.


2
It appears from the record that the final order was entered October 30, 1984.  The notice of appeal was erroneously transmitted to this Court and received on December 3, 1984.  The notice of appeal was forwarded to the district court for filing as provided by Rule 4(a)(1), FRAP.  The December 3, 1984, notice of appeal was four days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.


5
It is further ORDERED that the district court correct its records to reflect December 3, 1984, as the file date of the notice of appeal.  Rule 10(e), Federal Rules of Appellate Procedure.